— Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered September 29, 1976, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The sole question presented on appeal is whether the appellant was granted immunity with respect to the charges in this case by virtue of his testimony before the Suffolk County Extraordinary Special and Trial Term Grand Jury in January, 1976. The indictment at bar is based upon allegations that in November, 1974, the appellant obtained, by false pretenses, approximately $900 worth of meat *918from the Westrock Beef Co., Inc., in Huntington Station, New York, when the company delivered an order of meat to him on credit under the name of "John Patterson”. We have read the minutes of the appellant’s testimony before the Extraordinary Special and Trial Term Grand Jury on January 7 and 12, 1976, and find no reference therein to the name "Patterson” or to any of the persons or events referred to in the subject indictment. Appellant gave no testimony which related or pertained to the offense for which he was prosecuted and convicted herein (see Matter of Gold v Menna, 25 NY2d 475, 481, n 1). Suozzi, J. P., O’Connor, Martuscello and Mangano, JJ., concur.